DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Art Unit – Location

The Art Unit location of your application in the USPTO may have changed.  To aid in correlating any papers for this application, all further correspondence regarding this application should be directed to Art Unit 2675.


Allowable Subject Matter

Claims 1, 2, 4, 7, 8, 9, 10, 11, 12, 13, 15, and 17 are allowed.


The following is an Examiner’s statement of reasons for allowance: The closest reference of record is Matsunoshita (US 2008/0100880 A1).  In the Applicant’s independent claims 1, 12, and 13 the reference of Matsunoshita does not teach:  extract an image from print data, the image being a first background image or a first latent image within an area in the print data; delete the image from the print data, add the latent-image-embedded image to the area in the print data to generate modified print data.   Matsunoshita fails to directly anticipate or render the above underlined limitations obvious (to be used with other claimed limitations); since Matsunoshita teaches that the updated latent-image-embedded data as “trace information” is included in the print data as shown in FIGs 11 and 13; however, the claimed background or latent images are not deleted from the image data prior to the “trace information” of Matsunoshita being added, as the claimed latent-image-embedded data.

Any comments considered necessary by the Applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion


Any inquiry concerning this communication or earlier communications from the examiner should be directed to TED W BARNES whose telephone number is (571) 270-1785.  The examiner can normally be reached on Mon-Fri. 8:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/TED W. BARNES/ Ph.D. Electrical Engineering
Primary Examiner
Art Unit 2675



/TED W BARNES/Primary Examiner, Art Unit 2675